Title: To Thomas Jefferson from Richard Harrison, 29 November 1792
From: Harrison, Richard
To: Jefferson, Thomas



Sir
Treasury Department Auditors Office 29. Novr. 1792

To avoid the delay which, from a want of Information, sometimes attends the passage of Salary Accounts, I find it necessary to request that you will be pleased to direct a list to be made out, for my guidance in future, of all the Civil Officers who have been commissioned by the president of the United States; with the dates of their Appointment, and Death or Resignation, annexed. I have the honor to be, with great Respect, Sir Yr. obed. hble Srt.

R. Harrison

